  Case 19-40658               Doc 94         Filed 08/01/19 Entered 08/01/19 11:56:34   Desc Main
                                               Document     Page 1 of 1


                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA


 In re:
                                                                                           Chapter 7
 Scheherazade, Inc,                                                         Bankruptcy No. 19-40658

                                           Debtor.


                                                      ORDER


          This case is before the court on the Chapter 7 trustee’s notice of settlement dated July 8,

2019, docket No. 87. No objections having been filed and based upon the notice of settlement,

          IT IS ORDERED: The settlement, as described in the notice of settlement dated July 8,

2019, is approved.



          Dated:      August 1, 2019



                                                       __________________________________________
                                                       /e/ Kathleen H. Sanberg
                                                       Kathleen Sanberg
                                                       United States Bankruptcy Judge




     NOTICE OF ELECTRONIC ENTRY AND
     FILING ORDER OR JUDGMENT
     Filed and Docket Entry made on 08/01/2019
     Lori Vosejpka, Clerk, by LH
